DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the sensor of claims 1, 8 and 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 8 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14 and 37 of U.S. Patent No. 11,333,980. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, claim 14 of the patent is directed to an apparatus for exposing a printing plate (claim 1) comprising a photosensitive polymer (claim 1), the printing plate having a non-printing backside and printing front side (claim 1), a mask (claim 1), a plurality of radiation source to expose the front side and the back side (claim 1) comprising LED point sources emitting UV light (claim 1), LED point sources comprising a plurality of independently controllable LED point source subsets smaller than an entirety of the collective irradiation field corresponding to the respective front side or back side set (claims 12-14), a holder to receive the printing plate (claim 2), a controller (claim 1), a sensor to measure incident radiation at a predetermined distance from each LED point source subset, each LED point source subset having a variable intensity configured to be varied by a factor relative to another LED point source subset, based upon the incident radiation measured by the sensor, to cause the radiation emitted by the respective set of LED point sources to have an intended degree of homogeneity (claims 12-14).
Regarding claim 4, claim 14 of the patent is directed to wherein each of the front side radiation source and the back side radiation source defines a collective irradiation field covering an area at least coextensive with at least one of a lateral length and a lateral width of the plate (claim 1).
Regarding claim 8, claim 37 of the patent is directed to a process for exposing a printing plate comprising a photosensitive polymer activated by exposure to radiation, the printing plate having a non-printing back side and a printing front side with a mask for defining an image to be printed (claim 1), the method comprising: controlling one or more radiation sources collectively arranged to expose the front side and the back side of the printing plate to radiation, the front side radiation source and the back side radiation source each comprising a respective set of LED point sources each configured to emit UV light (claim 1), the plurality of LED point sources in at least one of the front side set or back side set controllable in a plurality of LED point source subsets smaller than an entirety of the collective irradiation field corresponding to the respective set claim 30, 32); measuring radiation output from the plurality of subsets of LED point sources with a sensor configured to measure incident radiation at a predetermined distance from each of the plurality of subsets of LED sources (claim 37), and varying intensity of at least one subset of LED sources by a factor relative to another subset of LED sources, based upon the incident radiation measured by the sensor, to give the radiation emitted by the respective set an intended degree of homogeneity (claims 35-37).
Regarding claim 13, claim 14 of the patent is directed to a system for preparing a printing plate, (claim 1) comprising a photosensitive polymer (claim 1), the printing plate having a non-printing backside and printing front side (claim 1), a mask (claim 1), a plurality of radiation source to expose the front side and the back side (claim 1) comprising LED point sources emitting UV light (claim 1), LED point sources comprising a plurality of independently controllable LED point source subsets smaller than an entirety of the collective irradiation field corresponding to the respective front side or back side set (claims 12-14), a holder to receive the printing plate (claim 2), a controller (claim 1), each LED point source subset having a variable intensity configured to be varied by a factor relative to another LED point source subset, based upon the incident radiation measured by the sensor, to cause the radiation emitted by the respective set of LED point sources to have an intended degree of homogeneity (claims 12-14).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-11 and 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawatsuji (JP 3562865 in IDS) in view of Stebani et al. (Stebani) (2016/0207299) and Fronczkiewicz et al. (Fronczkiewicz) (EP 3035123 in IDS and using US 2018/0004093 as translation).
Regarding claim 1, Kawatsuji discloses an apparatus (Fig. 1) for exposing a printing plate, the printing plate comprising a photosensitive polymer (5) activated by exposure to radiation, the printing plate having a non-printing back side and a printing front side with a mask (7) for defining an image to be printed, the apparatus comprising: a plurality of radiation sources 

    PNG
    media_image1.png
    317
    533
    media_image1.png
    Greyscale

collectively arranged to expose the front side and the back side of the printing plate to radiation, including a back side radiation source, and a front side radiation source, the front side radiation source comprising a front side set of point sources and the back side radiation source comprising a back side set of point sources (Fig. 1 above),  a holder (transparent plate 1 and 2) configured to receive the printing plate in a stationary position to receive incident radiation from the one or more radiation sources during irradiating the printing plate; a controller connected to the one or more radiation sources and configured to control the plurality of LED source subsets (controls the exposure timing of the light sources, page 3).  
However, Kawatsuji does not disclose a light emitting diode (LED) configured to emit actinic ultraviolet (UV) radiation and one or both of the front side set of LED point sources and the back side set of LED point sources comprising a plurality of independently controllable LED point source subsets smaller than an entirety of the collective irradiation field corresponding to the respective front side or back side set.  Kawatsuji also does not disclose a sensor configured to measure incident radiation at a predetermined distance from each LED point source subset, each LED point source subset having a variable intensity configured to be varied by a factor relative to another LED point source subset, based upon the incident radiation measured by the sensor, to cause the radiation emitted by the respective set of LED point sources to have an intended degree of homogeneity.
Stebani discloses an apparatus (Fig. 2) for preparing a printing plate (4) comprising a photosensitive polymer activated by exposure to radiation (para 0025), the printing plate having a non-printing back side and a printing front side with a mask for defining an image to be printed (para 0025-0028, 0042, 0043), the apparatus comprising:  a plurality of stationary radiation sources (5, 6), comprising at least one front source (5) positioned to expose the front side of the plate to radiation, and at least one back source (6) positioned to expose the back side of the plate to radiation (para 0064), the at least one front source and the at least one back source each having an irradiation field covering an area at least coextensive with a width of the plate (para 0064), wherein both the plurality of front and back sources comprise LED sources to emit actinic UV radiation (para 0061).  Therefore it would have been obvious to one of ordinary skill in the art to provide LED sources to emit actinic UV radiation to the invention of Kawatsuji since LED and UV radiation is commonly used in polymerize photosensitive layer and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice
Although Kawatsuji in view of Stebani does not disclose wherein the plurality of radiation sources are controllable in subsets smaller than an entirety of the collective irradiation field corresponding to each set, it would have been obvious to one of ordinary skill in the art to control the plurality of LED devices so that the plurality of radiation sources are controllable in subsets smaller than an entirety of the collective irradiation field corresponding to each set since such control of LED devices requires only the routine skill.
Fronczkiewicz discloses periodically characterizing radiation intensity generated by a plurality of lines of LED point sources and adjusting input energy to the respective plurality of lines of LED point sources to account for variations in the lines over time (para 0055), wherein the characterization is performed by positioning a sensor that measures incident radiation at a predetermined distance from each line of LED point sources (“sensor” para 0055), and further comprising tailoring radiation intensity of one or more groups of the LED point sources to compensate for variations in transmissivity of a structure that lies between the sources and the printing plate (para 0055, 0080), wherein each subset of LED sources has a variable intensity configured to be varied by a factor relative to other subsets in the set, based upon the incident radiation measured by the sensor, to give the radiation emitted by the set an intended degree of homogeneity (para 0055, 0080).  Therefore it would have been obvious to one of ordinary skill in the art to further modify Kawatsuji by the teachings of Fronczkiewicz in order to obtain uniform exposure intensity as taught by Fronczkiewicz.
Regarding claim 8, Kawatsuji discloses process for exposing a printing plate comprising a photosensitive polymer (5, Fig. 1) activated by exposure to radiation, the printing plate having a non-printing back side and a printing front side with a mask (7) for defining an image to be printed, the method comprising: controlling one or more radiation sources collectively arranged to expose the front side and the back side of the printing plate to radiation (see Fig. 1, above), the front side radiation source and the back side radiation source each comprising a respective set of point sources (Fig. 1).   
However, Kawatsuji does not disclose a light emitting diode (LED) configured to emit actinic ultraviolet (UV) radiation and one or both of the front side set of LED point sources and the back side set of LED point sources comprising a plurality of independently controllable LED point source subsets smaller than an entirety of the collective irradiation field corresponding to the respective front side or back side set.  Kawatsuji also does not disclose measuring radiation output from the plurality of subsets of LED point sources with a sensor configured to measure incident radiation at a predetermined distance from each of the plurality of subsets of LED sources, and varying intensity of at least one subset of LED sources by a factor relative to another subset of LED sources, based upon the incident radiation measured by the sensor, to give the radiation emitted by the respective set an intended degree of homogeneity.
Stebani discloses an apparatus (Fig. 2) for preparing a printing plate (4) comprising a photosensitive polymer activated by exposure to radiation (para 0025), the printing plate having a non-printing back side and a printing front side with a mask for defining an image to be printed (para 0025-0028, 0042, 0043), the apparatus comprising:  a plurality of stationary radiation sources (5, 6), comprising at least one front source (5) positioned to expose the front side of the plate to radiation, and at least one back source (6) positioned to expose the back side of the plate to radiation (para 0064), the at least one front source and the at least one back source each having an irradiation field covering an area at least coextensive with a width of the plate (para 0064), wherein both the plurality of front and back sources comprise LED sources to emit actinic UV radiation (para 0061).  Therefore it would have been obvious to one of ordinary skill in the art to provide LED sources to emit actinic UV radiation to the invention of Kawatsuji since LED and UV radiation is commonly used in polymerize photosensitive layer and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice
Although Kawatsuji in view of Stebani does not disclose wherein the plurality of radiation sources are controllable in subsets smaller than an entirety of the collective irradiation field corresponding to each set, it would have been obvious to one of ordinary skill in the art to control the plurality of LED devices so that the plurality of radiation sources are controllable in subsets smaller than an entirety of the collective irradiation field corresponding to each set since such control of LED devices requires only the routine skill.
Fronczkiewicz discloses periodically characterizing radiation intensity generated by a plurality of lines of LED point sources and adjusting input energy to the respective plurality of lines of LED point sources to account for variations in the lines over time (para 0055), wherein the characterization is performed by positioning a sensor that measures incident radiation at a predetermined distance from each line of LED point sources (“sensor” para 0055), and further comprising tailoring radiation intensity of one or more groups of the LED point sources to compensate for variations in transmissivity of a structure that lies between the sources and the printing plate (para 0055, 0080), wherein each subset of LED sources has a variable intensity configured to be varied by a factor relative to other subsets in the set, based upon the incident radiation measured by the sensor, to give the radiation emitted by the set an intended degree of homogeneity (para 0055, 0080).  Therefore it would have been obvious to one of ordinary skill in the art to further modify Kawatsuji by the teachings of Fronczkiewicz in order to obtain uniform exposure intensity as taught by Fronczkiewicz.
Regarding claim 13, Kawatsuji discloses system for preparing a printing plate (Fig. 1), the printing plate comprising a photosensitive polymer (5) activated by exposure to actinic radiation and having a non-printing back side and a printing front side with a mask (7) for defining an image to be printed, the printing plate having a lateral width and a lateral length and disposed in a stationary position, the system comprising: an apparatus comprising: a plurality of radiation sources configured to emit the actinic radiation toward the printing plate with the printing plate in the stationary position (see Fig. 1 above), each of the radiation sources comprises a light source configured to emit actinic radiation, the plurality of radiation sources including: a set of front light sources positioned to emit radiation toward the front side of the plate, the set of front light sources together defining a collective irradiation field covering an area at least coextensive with at least one of the lateral length and lateral width of the plate; a set of back light sources positioned to emit radiation toward the back side of the plate, the set of back light sources together defining a collective irradiation field covering an area at least coextensive with at least one of the lateral length and lateral width of the plate (Fig. 1); and a holder (transparent plate 1 and 2) for disposing the printing plate in the stationary position, the holder comprising a material that is transmissive of the actinic radiation and that defines a horizontal surface relative to a ground on which the apparatus is disposed.
However, Kawatsuji does not disclose a light emitting diode (LED) configured to emit actinic ultraviolet (UV) radiation and at least one controller connected to the plurality of radiation sources and configured to activate the plurality of radiation sources to emit the actinic radiation in a predetermined pattern, the plurality of radiation sources in at least one of the set of back LED sources or the set of front LED sources controllable in subsets smaller than an entirety of the collective irradiation field corresponding to the respective set, with at least a first LED point source subset configured to be controlled by the at least one controller at a first intensity differing by a factor relative to a second intensity of a second LED point source subset to give the radiation emitted by the respective set an intended degree of homogeneity.
Stebani discloses an apparatus (Fig. 2) for preparing a printing plate (4) comprising a photosensitive polymer activated by exposure to radiation (para 0025), the printing plate having a non-printing back side and a printing front side with a mask for defining an image to be printed (para 0025-0028, 0042, 0043), the apparatus comprising:  a plurality of stationary radiation sources (5, 6), comprising at least one front source (5) positioned to expose the front side of the plate to radiation, and at least one back source (6) positioned to expose the back side of the plate to radiation (para 0064), the at least one front source and the at least one back source each having an irradiation field covering an area at least coextensive with a width of the plate (para 0064), wherein both the plurality of front and back sources comprise LED sources to emit actinic UV radiation (para 0061).  Therefore it would have been obvious to one of ordinary skill in the art to provide LED sources to emit actinic UV radiation to the invention of Kawatsuji since LED and UV radiation is commonly used in polymerize photosensitive layer and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice
Although Kawatsuji in view of Stebani does not disclose wherein the plurality of radiation sources are controllable in subsets smaller than an entirety of the collective irradiation field corresponding to each set, it would have been obvious to one of ordinary skill in the art to control the plurality of LED devices so that the plurality of radiation sources are controllable in subsets smaller than an entirety of the collective irradiation field corresponding to each set since such control of LED devices requires only the routine skill.
Fronczkiewicz discloses periodically characterizing radiation intensity generated by a plurality of lines of LED point sources and adjusting input energy to the respective plurality of lines of LED point sources to account for variations in the lines over time (para 0055), wherein the characterization is performed by positioning a sensor that measures incident radiation at a predetermined distance from each line of LED point sources (“sensor” para 0055), and further comprising tailoring radiation intensity of one or more groups of the LED point sources to compensate for variations in transmissivity of a structure that lies between the sources and the printing plate (para 0055, 0080), wherein each subset of LED sources has a variable intensity configured to be varied by a factor relative to other subsets in the set, based upon the incident radiation measured by the sensor, to give the radiation emitted by the set an intended degree of homogeneity (para 0055, 0080).  Therefore it would have been obvious to one of ordinary skill in the art to further modify Kawatsuji by the teachings of Fronczkiewicz in order to obtain uniform exposure intensity as taught by Fronczkiewicz.
Regarding claim 2, Kawatsuji discloses wherein the apparatus is configured to commence irradiating the non-printing back side of the printing plate, then impose a time delay, and then commence irradiating the printing front side of the printing plate, without exposing any specific coordinate of the plate to front side and back side irradiation simultaneously (“relief exposure waiting time” between activation of set of back of front light sources and front light sources, page 3).
Regarding claim 3, Kawatsuji discloses wherein the irradiance at the back side exposure is less than the irradiance of the front side exposure (the amount of time for exposure are different for “masking exposure” and “relief exposure”, and therefore, the front exposure energy and the back exposure energy are different.  Further, as shown in Fig. 1 and pages 1 and 2, Kawatsuji discloses negative film 3, a cover film 4 and a transparent base plate 1 for front exposure, and a base film 6 and a masking film 7 and a transparent substrate 2 for back exposure.  If the set of light sources for the back exposure and the front exposure had the same intensity, the intensity delivered would be different since the top side and bottom side have different plates and films through which the light traverse).  
Regarding claim 4, Kawatsuji discloses wherein each of the front side radiation source and the back side radiation source defines a collective irradiation field covering an area at least coextensive with at least one of a lateral length and a lateral width of the plate (Fig. 1).
Regarding claims 5 and 19, Kawatsuji discloses wherein at least one of the front side radiation source and the back side radiation source defines a collective irradiation field covering an area at least coextensive with both a lateral length and a lateral width of the plate (Fig. 1).
Regarding claims 7, 11 and 16, Kawatsuji does not disclose wherein the printing plate is a digital flexographic printing plate.  Stebani discloses wherein the printing plate is a digital flexographic printing plate (abstract).  Therefore it would have been obvious to one of ordinary skill in the art to further modify Kawatsuji to apply the exposure to a digital flexographic printing plate since it would be merely a variation on intended usage of the invention.
Regarding claim 9, Kawatsuji discloses wherein the back side radiation source spatially overlaps the front side radiation source (Fig. 1 above), the process comprising controlling the back side radiation source and the front side radiation source such that overlapping radiation sources of the back side radiation source and the front side radiation source do not irradiate the printing plate at the same time (“relief exposure waiting time” between activation of set of back of front light sources and front light sources, page 3).
Regarding claim 10, Kawatsuji discloses wherein the printing plate is stationary (Fig. 1).
Regarding claims 14 and 15, Kawatsuji does not disclose an imager configured to define the image on the mask of the apparatus and a handling device configured to move the plate from the imager to the substrate.  Stebani discloses a system comprising (Fig. 1-3) an imager to define the image on the mask (para 0018) and a handling device (inherent) configured to move the plate from the imager to the holder.  Therefore it would have been obvious to one of ordinary skill in the art to provide an imager to define the image on the mask and a handling device to move the plate from the imager to the holder in order to provide a system capable performing different processes.  
Regarding claim 17, Kawatsuji does not disclose a sensor configured to measure incident radiation at a predetermined distance from each LED point source subset, and wherein the factor by which the intensity of the first LED point source subset differs from the intensity of the second LED point source subset is based upon the incident radiation measured by the sensor.  Fronczkiewicz discloses periodically characterizing radiation intensity generated by a plurality of lines of LED point sources and adjusting input energy to the respective plurality of lines of LED point sources to account for variations in the lines over time (para 0055), wherein the characterization is performed by positioning a sensor that measures incident radiation at a predetermined distance from each line of LED point sources (“sensor” para 0055), and further comprising tailoring radiation intensity of one or more groups of the LED point sources to compensate for variations in transmissivity of a structure that lies between the sources and the printing plate (para 0055, 0080), wherein each subset of LED sources has a variable intensity configured to be varied by a factor relative to other subsets in the set, based upon the incident radiation measured by the sensor, to give the radiation emitted by the set an intended degree of homogeneity (para 0055, 0080).  Therefore it would have been obvious to one of ordinary skill in the art to further modify Kawatsuji by the teachings of Fronczkiewicz in order to obtain uniform exposure intensity as taught by Fronczkiewicz.
Regarding claim 18, Kawatsuji discloses wherein the predetermined pattern comprises activation of the back side radiation source and then activation of the front side radiation source (“relief exposure waiting time” between activation of set of back of front light sources and front light sources, page 3).

Claim 6, 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawatsuji in view of Stebani et al. and Fronczkiewicz et al. (Fronczkiewicz) as applied to claim 1 above, and further in view of Boyksen (EP 3054352, translation provide in the parent application 16/926076).
Regarding claims 6, 12 and 20, the further difference between the claimed invention and the modified Kawatsuji is wherein at least one of the back side radiation source and the front side radiation source is mounted on a gantry or carriage configured to traverse a dimension of the printing plate.  Stebani discloses wherein printing plate is traversed longitudinally (Fig. 2).  Boyksen discloses a printing plate (3) and a set of LED sources moving relative to the plate (Fig. 1, abstract). Therefore it would have been obvious to one of ordinary provide a drive mechanism and a carriage for the radiation sources (5 and 6) while holding the printing plate stationary since it would only take a routine skill in the art to provide movement of the radiation sources while holding the printing plate stationary as a matter of a design choice.  Further, it would have been obvious to one of ordinary skill in the art to modify Kawatsuji to provide a carriage to hold the set of front radiation source so that the front radiation source could be moved away from the printing plate and holder while the printing plate is removed or replaced.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER B KIM whose telephone number is (571)272-2120. The examiner can normally be reached M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER B KIM/Primary Examiner, Art Unit 2882                                                                                                                                                                                                        October 22, 2022